In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00217-CR



         PHYLLIS GWEN PRUITT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 44139-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Phyllis Gwen Pruitt entered an open plea of guilty to the offense of possession of

methamphetamine in an amount of less than one gram. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(b) (West 2010). After receiving her written stipulation of evidence and judicial

confession to the crime, the trial court sentenced Pruitt to fifteen months’ incarceration. Pruitt

appeals.

       Pruitt’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       On February 24, 2015, counsel mailed to Pruitt a copy of the brief, the appellate record,

and the motion to withdraw. By letter, counsel informed Pruitt of her right to review the record

and file a pro se response. Counsel informed Pruitt that any pro se response was due within thirty

days of February 24, 2015. Pruitt has neither filed a pro se response, nor requested an extension

of time in which to file such a response.




                                                2
       In Anders cases, appellate courts “have the authority to reform judgments and affirm as

modified in cases where there is non reversible error.” Ferguson v. State, 435 S.W.3d 291, 294

(Tex. App.—Waco 2014, pet. struck) (comprehensively discussing appellate cases that have

modified judgments in Anders cases). We note that the trial court’s judgment of conviction

indicates the wrong statute for the offense of which Pruitt was charged and convicted. Although

Pruitt was convicted of possession of methamphetamine in an amount of less than one gram, an

offense defined by Section 481.115(b) of the Texas Health and Safety Code, the judgment recites

Section 481.115(c) as the “Statute for Offense.” See TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(b), (c) (West 2010). We, therefore, modify the judgment by replacing “481.115(c)”

with “481.115(b)” to reflect conviction under the correct statute.

       We have otherwise determined that this appeal is wholly frivolous and that no reversible

error exists. We have independently reviewed the clerk’s and the reporter’s records, and we agree

that no other arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005).




                                                 3
         We affirm the trial court’s judgment, as modified.1




                                                         Bailey C. Moseley
                                                         Justice

Date Submitted:             May 4, 2015
Date Decided:               May 5, 2015

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             4